         Case 1:18-cr-00016-RJS Document 96 Filed 04/02/20 Page 1 of 1




                                        April 2, 2020

Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square
New York, New York 10007

       Re:    United States v. Akayed Ullah, 18 CR 16 (RJS)

Dear Judge Sullivan:

        In light of the COVID-19 pandemic and its impact on judicial proceedings, I write,
with the consent of the Government, to request an adjournment of the sentencing hearing
in the above captioned matter, currently scheduled for April 27, 2020. The public health
crisis and other recent security related situations at the MCC that resulted in an extended
lock down of the facility, have nearly completely impeded our ability to meet with and/or
communicate with Mr. Ullah to prepare for sentencing. As the Court is undoubtedly aware,
on March 13, 2020, in response to the COVID-19 outbreak, the Bureau of Prisons (“BOP”)
suspended all legal and social visits for 30 days and, as of April 1, 2020, all BOP facilities
are in a 14-day lockdown. It seems very likely that these dates will be further extended.

       Therefore, I respectfully request an adjournment of the sentencing hearing (and
related submissions) to a date in June, 2020, that is convenient with the Court.

                                           Respectfully submitted,
                                           /s/ AMY GALLICCHIO
                                           Amy Gallicchio
                                           Julia Gatto
                                           Colleen P. Cassidy
                                           Assistant Federal Defenders

cc:    AUSAs Shawn Crowley/George Turner/Rebekah Donaleski
